Title: From Thomas Jefferson to David Ramsay, 27 January 1786
From: Jefferson, Thomas
To: Ramsay, David



Dear Sir
Paris Jan. 27. 1786.

Since writing my letter of yesterday a person, whom I am very desirous of obliging, has asked me to procure from South Carolina some plants of the Magnolia grandiflora, sometimes called altissima, and some seeds of the Dionaea muscipula. If you can be instrumental in procuring them you will gratify me much. I have heard there is one Watson at Charles town who furnishes these articles well. I am of opinion they had better come to N. York, and from thence be sent here in the packet. For I think there is scarcely any direct communication between Charles town and France. The proper season for sending the plants of Magnolia must of course be awaited; but the seeds of the Dionaea I suppose may come at any time. Your favor herein will greatly oblige Dear Sir your most obedient humble servt.,

Th: Jefferson

